Citation Nr: 0943390	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an higher initial schedular evaluation for 
post-traumatic stress disorder, (PTSD), rated as 30 percent 
disabling prior to May 4, 2009, and as 70 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the claim in 
February 2008 for additional development.  The development 
ordered has been completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

FINDING OF FACT

The Veteran's symptoms of PTSD cause occupational and social 
impairment with deficiencies in work, family, relations, and 
mood, due to near continuous depression which affects his 
ability to function, with difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 200); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

The Veteran has been examined by VA on two separation 
occasions to determine the severity of his symptoms of PTSD.  
His records of hospitalization for treatment of PTSD have 
been obtained.  The Veteran has not identified any records of 
treatment which have not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Initial Rating for PTSD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides criteria for 
evaluating disability due to PTSD at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

A 30 percent rating is assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2009).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The record in this case reflects the Veteran's has a history 
of difficulty maintaining employment, depression, anxiety, 
anger, and difficulty establishing and maintaining 
relationships.  He has held a number of jobs and currently 
works only part time.  He has been married five times.  He 
has been unable to maintain relationships with his children 
and at one time did not even know one of his children's 
whereabouts.  He has few friends and little social support.  

In pertinent part, the Veteran was first seen in February 
2004 when he was referred for an emergent appointment due to 
depression and fleeting suicidal ideation.  A psychological 
evaluation revealed the Veteran had recently been fired.  His 
psychiatric symptoms had interfered with his ability to work.  
A score of 50 on the Global Assessment of Functioning (GAF) 
Scale was assigned and 55 for the past year.  (GAF scores 
reflect ratings of overall psychological functioning from 10, 
which is indicative of the lowest level of functioning, to 
100, reflecting superior functioning.  A GAF score between 41 
and 50 contemplates an individual with serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A score between 51 and 60 contemplates 
moderate symptoms (e.g. flat affect, and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF score 
between 61 and 70 contemplates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.)

March 2004 VA records included diagnosis of Major Depression 
and assigned a Global Assessment of Functioning (GAF) of 53.  

May 2004 VA records reveal the Veteran's symptoms included 
depression, insomnia, impaired concentration, feelings of 
self blame, anhedonia, fatigue and psychomotor retardation 
and agitation.  A GAF of 50 was assigned.  At that time he 
had been divorced four times and was living with a friend.  

November 2004 VA records again include a GAF score of 50.  
The Veteran reported he had stopped driving, had dreams and 
woke up at night, and relationship problems.  At a VA 
examination that month, the Veteran reported he also had 
flashbacks and guilty feelings about what he did in Vietnam, 
and depression.  His mood was anxious.  A GAF of 69 was 
assigned following the examination.   

The Veteran entered an inpatient PTSD treatment program in 
October 2006.  The summary of discharge noted he had chronic 
PTSD with visual hallucinations.  He suffered from insomnia.  
His GAF at admission was 50 and at discharge 57.  

Subsequent to his discharge the Veteran did not maintain his 
outpatient treatment with VA and moved to Mississippi.  He 
resumed outpatient treatment at the Jackson VA Medical Center 
in May 2009.  

The Board ordered a VA evaluation to determine the severity 
of the Veteran's PTSD.  The VA examiner in May 2009 concluded 
the Veteran's only psychiatric disorder was PTSD.  The 
Veteran reported having difficulty sleeping, continuing 
flashbacks, intrusive recollections, nightmares, and 
hypervigilance.  He had remarried but was having relationship 
difficulties.  He was isolated, had no hobbies or interests 
and no social interaction.  His affect was restricted.  The 
Veteran was working part time, and a GAF of 51 was assigned.  

Given the foregoing, the Board concludes that the Veteran's 
impairment from PTSD most nearly approximates the criteria 
for a 70 percent evaluation, as he is deficient in most areas 
due to near continuous depression, difficulty in adapting to 
stressful circumstances and his inability to establish and 
maintain effective relationships.  The Board also finds this 
rating to be appropriate for the entire appeal period, which 
is consistent with the GAF scores he has been assigned (save 
one) throughout the period.  This indicates the Veteran's 
PTSD has varied little during the appeal period.  

The symptoms of PTSD do not however result in total 
occupational or social impairment.  The Veteran is currently 
employed and has worked in a series of jobs over the years.  
While the VA examiner stated he was unemployable, the Veteran 
is working part time and apparently sometimes a 40 hour week.  
The record does not show any evidence of gross impairment in 
thought processes, inappropriate behavior or that the Veteran 
is a danger to himself or others.  The Veteran is oriented 
and able to maintain his personnel hygiene.  Thus, a higher 
initial evaluation than 70 percent is not warranted.  




ORDER

An initial 70 percent rating for PTSD is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


